IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-31219



ALVIN MATTHEWS; CAROLYN MATTHEWS,
                                            Plaintiffs-Appellants,

                               versus

TRACY GANDY, individually & in his official
capacity as a law enforcement officer
of the city of New Iberia;
JOHN MEDLIN, individually & in his official
capacity as a law enforcement officer
of the city of New Iberia;
STEVE DAVIS, individually & in his official
capacity as Chief of Police
of the City of New Iberia;
CITY OF NEW IBERIA,
                                        Defendants-Appellees.




           Appeal from the United States District Court
               for the Western District of Louisiana
                            (99-CV-1348)

                            July 12, 2001

Before HIGGINBOTHAM and BENAVIDES, Circuit Judges, and LITTLE*,
District Judge.

PER CURIAM:**




     *
         District Judge of the Western District of Louisiana,
sitting by designation.
     **
        Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     We are not persuaded that there was a genuine issue of fact

regarding the officers’ pursuit of an individual to the home of the

plaintiffs.   That the identity of the person fleeing the police is

disputed is not material to the issue of the officers’ qualified

immunity from money damages.

     AFFIRMED.




                                 2